NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             TYROME B., Appellant,

                                         v.

         DEPARTMENT OF CHILD SAFETY, A.S., R.B., Appellees.

                              No. 1 CA-JV 18-0257
                                FILED 1-29-2019


            Appeal from the Superior Court in Maricopa County
                              No. JD31650
                 The Honorable Jeanne M. Garcia, Judge

                                   AFFIRMED


                                    COUNSEL

Denise L. Carroll Esq., Scottsdale
By Denise Lynn Carroll
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Autumn Spritzer
Counsel for Appellee Department of Child Safety
                        TYROME B. v. DCS, et al.
                         Decision of the Court



                     MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Maria Elena Cruz joined.


H O W E, Judge:

¶1           Tyrome B. (“Father”) appeals the juvenile court’s order
terminating his parental rights to his children, A.S. and R.B.1 For the
following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2             A.S. was born in August 2015, and the Department of Child
Safety took custody of her in November 2015 based on allegations of
Father’s substance abuse and domestic violence. Father failed to appear at
a hearing in March 2016, and the court found A.S. dependent as to Father.
In a separate dependency case, Father’s parental rights pertaining to
different children were terminated in September 2016 based on neglect and
substance abuse. R.B. was born in March 2017 and the Department took
custody of her in August or September 20172 for the same reasons listed for
A.S. Father failed to appear at a hearing in November 2017, and the court
found R.B. dependent as to Father.

¶3           The Department provided Father with substance-abuse
testing and counseling, parent-aide services, case-aide services, and
transportation. In February 2018, the Department moved to terminate
Father’s parental rights, alleging the nine-months’ and fifteen months’
out-of-home placement grounds for A.S., and the prior termination of
parental rights ground for both children. In March 2018, Father, without
good cause, failed to appear at the initial termination hearing. The court
found that Father had waived his right to contest the allegations in the
Department’s motion, but ordered that he would still be allowed to


1      The parental rights of the children’s mother were also terminated,
but she is not a party to this appeal.

2      The record is unclear whether the Department took custody of R.B.
in August or September 2017. This discrepancy, however, is immaterial to
this case.


                                    2
                         TYROME B. v. DCS, et al.
                          Decision of the Court

cross-examine witnesses and provide an argument on the children’s best
interests. The court set an evidentiary hearing in April 2018 to hear
testimony regarding the termination.

¶4             At the evidentiary hearing, a Department case manager
testified that Father had a history of substance abuse and displayed poor
participation in services during the dependency. The case manager
explained that Father last submitted a substance-abuse test in October 2015,
which was positive for methamphetamine and amphetamine, and he
refused to participate in further testing. She also stated that Father received
three referrals for substance-abuse counseling, but each one was closed due
to lack of contact and poor participation. She further stated that Father had
refused to participate in parent-aide services and that he had failed to
provide the Department with proof of employment or a stable residence.

¶5              The case manager testified that Father had his parental rights
to his other children terminated in a separate case, which occurred within
two years of the current petition to terminate his parental rights. She
testified that the legal bases for termination in the other case were substance
abuse and neglect, largely due to Father’s inability to maintain a stable
residence and employment—issues that remained as of the current hearing.
In the instant case, the case manager opined that terminating Father’s
parental rights would be in the children’s best interests because it would
provide them a safe, permanent, and stable home free of illegal substances
or violence. She also noted that the children were adoptable and in an
adoptive placement meeting their needs. She further testified that a new
placement could be found if the current placement could no longer adopt
the children. On cross-examination, the case manager testified that Father
behaved appropriately with his children during visits and was well-bonded
with the children. During closing arguments, Father claimed that he had a
stable residence and employment throughout the dependency.

¶6            The court terminated Father’s parental rights to A.S. under
the nine-months’ and fifteen-months’ out-of-home placement grounds, see
A.R.S. § 8–533(B)(8)(a) and (c), and to both children under the prior
termination ground, see A.R.S. § 8–533(B)(10). The court found that the
Department made a diligent effort to provide Father with appropriate
reunification services and that Father had substantially neglected or
willfully refused to remedy the circumstances that caused the children to
be in an out-of-home placement. The court also found that a substantial
likelihood existed that Father would not be capable of exercising proper
and effective parental care and control in the near future. The court further
found that Father’s parental rights to his other children in the previous


                                      3
                          TYROME B. v. DCS, et al.
                           Decision of the Court

termination case were terminated due to substance abuse and neglect and
his inability to maintain a stable residence and employment, which
remained issues in the current case.

¶7            Although the court recognized that Father loved his children
and was well-bonded with them, it found that terminating Father’s parental
rights was in the children’s best interests because it would further the plan
of adoption and provide the children with permanency and stability. The
court also noted that the children were adoptable and in an adoptive
placement meeting their needs, and if that placement was unable to adopt,
a new placement could be found. Father timely appealed.

                                DISCUSSION

¶8             Father argues that the Department failed to prove by a
preponderance of the evidence that terminating his parental rights was in
the children’s best interests.3 Specifically, he contends that the Department
failed to show how terminating his parental rights would benefit the
children or how the children would be harmed if he retained his rights. We
review a juvenile court’s termination order for an abuse of discretion. E.R.
v. Dep’t of Child Safety, 237 Ariz. 56, 58 ¶ 9 (App. 2015). Additionally, we
accept the juvenile court’s factual findings unless no reasonable evidence
supports them and will affirm a termination order unless it is clearly
erroneous. Bobby G. v. Ariz. Dep’t of Econ. Sec., 219 Ariz. 506, 508 ¶ 1 (App.
2008). We do not reweigh the evidence on appeal because, as the trier of
fact, the juvenile court “is in the best position to weigh the evidence,
observe the parties, judge the credibility of witnesses, and resolve disputed
facts.” Ariz. Dep’t of Econ. Sec. v. Oscar O., 209 Ariz. 332, 334 ¶ 4 (App. 2004).

¶9            Terminating parental rights is in the child’s best interests if
the child will benefit from the termination or will be harmed if the
relationship continues. Shawanee S. v. Ariz. Dep’t of Econ. Sec., 234 Ariz. 174,
179 ¶ 20 (App. 2014). Relevant factors in this determination include whether
the current placement is meeting the child’s needs, an adoption plan is in
place, and the child is adoptable. Demetrius L. v. Joshlynn F., 239 Ariz. 1, 3–4
¶ 12 (2016). “Of course, a court need not automatically conclude that
severance is in a child’s best interests just because the child is adoptable;
there may be other circumstances indicating that [termination] is not the
best option.” Id. at 4 ¶ 14.



3     Father does not challenge the statutory grounds for terminating his
parental rights.


                                        4
                        TYROME B. v. DCS, et al.
                         Decision of the Court

¶10           Here, the court found that terminating Father’s rights would
provide the children with permanency and stability. Furthermore, it found
that the children were adoptable, in an adoptive placement meeting their
needs, and a new placement could be found if needed. Those factors show
how the children would benefit from terminating Father’s parental rights.
Thus, sufficient evidence supports the court’s finding that terminating
Father’s parental rights was in the children’s best interests.

¶11           Father argues that terminating his parental rights was not in
the children’s best interests because he asserted during closing argument
that he had stable housing and employment. He also notes that the case
manager testified that he acted appropriately during visits and was
well-bonded with his children. He further states that the court
acknowledged that he loves his children, is bonded, and had positive visits
with them. Father’s argument, however, simply asks this Court to reweigh
the evidence, which we cannot do. See Oscar O., 209 Ariz. at 334 ¶ 4. As
such, this argument fails.

                             CONCLUSION

¶12          For the foregoing reasons, we affirm.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       5